Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Comment
	The instant patent application, 16/557,515, filed August 30, 2019, is presented for Consideration and Examination.  
After a thorough review of the claimed subject matter, consisting of claims 1-20, and a thorough review of the pertinent prior art categories, claims 1-20 are allowed.

The following is an Examiner’s statement of reasons for allowance:
Because the best art of record, or that encountered in searching the invention, fails to explicitly teach or suggest (in example below, for claim 1):
1.	A system for computer-based recursive learning, the system comprising:
 	a database for storing historically validated data-structures wherein each historical data-structure comprises a goal, a set of sensor data, and a set of corresponding action parameters in response to the set of sensor data for achieving the goal of the historical data-structure;
a memory for storing a computer-based recursive e-learning model comprising:
 		a perception agent, 
 		a reasoning agent, and 
 		an evaluation agent; and
system circuitry in communication with the database and the memory, wherein the system circuitry is configured to:
 		receive an input data-structure comprising one or more sensor inputs and a goal of the input data-structure,
 		convert, using the perception agent, the one or more sensor inputs of the input data-structure into an input feature vector of a predetermined dimension,
 		obtain, using the reasoning agent, a predicted action corresponding to the input feature vector and the goal of the input data-structure based on the historically validated data-structures,
determine, using the evaluation agent, whether the predicted action simulatively produces the goal of the input data-structure, and
 		when it is determined that the predicted action simulatively produces the goal of the input data-structure, store the input data-structure and the predicted action in the database as part of the historically validated data- structures.

Any comments necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D. TITCOMB whose telephone number is (571)270-5190. The examiner can normally be reached 9:30 AM - 6:30 PM (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen C. Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM D. TITCOMB
Primary Examiner
Art Unit 2178



/WILLIAM D TITCOMB/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        7-29-2022